DISMISS; and Opinion Filed February 20, 2018.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-17-01360-CV

                             DONALD G. HENSLEE, Appellant
                                         V.
                               REGIONS BANK, Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-11148

                            MEMORANDUM OPINION
                          Before Justices Lang, Fillmore, and Schenck
                                  Opinion by Justice Fillmore
       Before the Court is appellant’s unopposed motion for dismissal. Appellant informs the

Court that he no longer wishes to pursue this appeal. Accordingly, we grant appellant’s motion

and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                 /Robert M. Fillmore/
                                                 ROBERT M. FILLMORE
                                                 JUSTICE


171360F.P05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 DONALD G. HENSLEE, Appellant                       On Appeal from the 191st Judicial District
                                                    Court, Dallas County, Texas
 No. 05-17-01360-CV         V.                      Trial Court Cause No. DC-14-11148.
                                                    Opinion delivered by Justice Fillmore.
 REGIONS BANK, Appellee                             Justices Lang and Schenck participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     Subject to any agreement between the parties, it is ORDERED that appellee REGIONS
BANK recover its costs of this appeal from appellant DONALD G. HENSLEE.


Judgment entered this 20th day of February, 2018.




                                             –2–